DETAILED ACTION
This action is response to amendments received on 11/24/2021. Claims 1-21 were previously restricted. Claims 1-7 have been canceled. A complete action on the merits of claims 8-21 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/24/2021 is acknowledged.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  “the results” in the last sentence of each of the claims should be amended to recite --results--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 20 recite the limitation “measure a complex impedance of an ultrasonic transducer; receive a complex impedance feedback data point, wherein the complex impedance is defined as                     
                        Z
                        g
                        
                            
                                t
                            
                        
                        =
                        
                            
                                V
                                g
                                 
                                (
                                t
                                )
                            
                            
                                I
                                g
                                 
                                (
                                t
                                )
                            
                        
                    
                ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison”.  Since claim 13 depends on claim 8 and claim 20 depends on claim 15 which already introduce a control circuit configured to “measure a complex impedance of an 
Claims 14 and 21 recite the limitations “measure and record impedance/admittance circle variables Re, Ge, Xe and Be, compared the measured record impedance/admittance circle variables Re, Ge, Xe and Be to the reference impedance/admittance circle variables Re, Ge, Xe and Be and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison analysis”. First it is unclear if “/” is meant to mean “or” or “and” to know if both impedance and admittance circle variables Re, Ge, Xe and Be are needed or only one variable. Second, it is at most unclear what “Re, Ge, Xe and Be” stand for. Moreover, it is unclear if the “impedance”, “the reference impedance” and “the comparison analysis” are the same or different than the ones introduced in independent claims 8 and 15. Finally, it is unclear if “a vessel” here is the same or different than that introduced in claims 8 and 15 on which these claims depend on. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Pub. No. 2013/0331873) in view of Smith (US Pub. No. 2014/0084949).
Regarding Claims 8 and 13, Ross teaches an ultrasonic surgical instrument (Figs. 1-2A) comprising:
an ultrasonic electromechanical system (Figs. 1-2A) comprising an ultrasonic transducer 110/316 coupled to an ultrasonic blade 118/318 via an ultrasonic waveguide 114 ([0042] and [0059]); and
a generator 102/304 configured to supply power to the ultrasonic transducer (Figs. 1-3 and [0042]-[0050]), wherein the generator comprises a control circuit (104 in [0043]-[0044] and Fig. 1 and circuit 300 in Fig. 3) configured to:
apply energy to the ultrasonic blade at a first power level P1 applied via the ultrasonic transducer coupled to the ultrasonic blade ([0041]-[0044] and [0058]-[0061]); Although Ross teaches “the ultrasonic surgical instrument 250 can derive the Q value of the specific tissue grasped within the end effector 117 and adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot in FIG. 17, where impedance is plotted against the resonant frequency, which indicates the load applied to the blade 118” in [0116] and “Although the monitoring of the Q value is described in detail herein, the monitoring and adjusting of the operation of an ultrasonic surgical instrument is not limited to the Q value. Instead other characteristics of the signals that contain information regarding a material in contact with a blade may also be monitored and the energy applied to the blade adjusted in a similar fashion as described herein upon detecting changes and thresholds of that characteristic as described herein with respect to Q values” in [0118], Ross does not specifically teach measuring a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                         
                            Z
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                    g
                                     
                                    (
                                    t
                                    )
                                
                                
                                    I
                                    g
                                     
                                    (
                                    t
                                    )
                                
                            
                        
                    ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison.
In the same field of invention, Smith, teaches a controller 30 (Fig. 1) configured to: measure a complex impedance of an ultrasonic transducer; receive a complex impedance feedback data point, wherein the complex impedance is defined as                         
                            Z
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                    g
                                     
                                    (
                                    t
                                    )
                                
                                
                                    I
                                    g
                                     
                                    (
                                    t
                                    )
                                
                            
                        
                    ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison ([0006]-[0010] and [0037]-[0044], in view of one having ordinary skill in the art recognizing that based on Ohm’s Law, the complex impedance is the complex voltage divided by the complex current).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the controller of Ross be programmed to measure a complex impedance of an ultrasonic transducer, receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison in view of the teachings of Smith in order to insure proper contact between the blade and tissue is maintained for best results of the treatment.
Regarding Claim 9, Ross teaches wherein the control circuit is further configured to: disable power applied to the ultrasonic transducer; and switch to a second power level P2 that is lower than the first power level P1 ([0084] and [0116]-[0118] of Ross).
Regarding Claim 10, Ross teaches wherein the control circuit is further configured to generate a warning that the ultrasonic blade is contacting a vessel ([0013] and [0096]-[0115] of Ross).
Regarding Claim 11, Ross teaches wherein the warning comprises illumination emitted by a warning light ([0013] and [0096]-[0100] of Ross).
Regarding Claim 12, Ross teaches wherein the warning comprises the emission of a warning sound ([0013] and [0096]-[0100] of Ross).
Regarding claim 14, Ross as modified by Smith teaches wherein the control circuit (Fig. 3 of Ross) is further configured to: cause a drive circuit 308 to apply a drive signal to the ultrasonic transducer, wherein the drive signal is a periodic signal defined by a magnitude and frequency; sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; measure and record impedance/admittance circle variables Re, Ge, Xe, and Be; compare the measured impedance/admittance circle variables Re, Ge, Xe, aNd Be to the reference impedance/admittance circle variables Rret, Gret, Xref, ANA Brer; and determine that the ultrasonic blade is contacting a vessel based on the result of the comparison analysis (in view of the 112 rejection above and assuming “/” refers to “or”, given the broadest reasonable interpretation, Ross teaches the claimed limitations in [0042]-[0056]).
Regarding Claims 15 and 20, Ross teaches a generator 102/304 (Figs. 1-3) for an ultrasonic surgical instrument, the generator comprising a control circuit (104 in [0043]-[0044] and Fig. 1 and circuit 300 in Fig. 3) configured to: apply energy to an ultrasonic blade 118/318 at a first power level P1 via an ultrasonic transducer 114 (Figs. 1-3 and [0042]-[0050]) coupled to the ultrasonic blade ([0041]-[0044] and [0058]-[0060]); Although Ross teaches “the ultrasonic surgical instrument 250 can derive the Q value of the specific tissue grasped within the end effector 117 and adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot in FIG. 17, where impedance is                         
                            Z
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                    g
                                     
                                    (
                                    t
                                    )
                                
                                
                                    I
                                    g
                                     
                                    (
                                    t
                                    )
                                
                            
                        
                    ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison.
In the same field of invention, Smith, teaches a controller 30 (Fig. 1) configured to: measure a complex impedance of an ultrasonic transducer; receive a complex impedance feedback data point, wherein the complex impedance is defined as                         
                            Z
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                    g
                                     
                                    (
                                    t
                                    )
                                
                                
                                    I
                                    g
                                     
                                    (
                                    t
                                    )
                                
                            
                        
                    ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison ([0006]-[0010] and [0037]-[0044], in view of one having ordinary skill in the art recognizing that based on Ohm’s Law, the complex impedance is the complex voltage divided by the complex current).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the controller of Ross be programmed to measure a complex impedance of an ultrasonic transducer, receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison in view of the teachings of Smith in order to insure proper contact between the blade and tissue is maintained for best results of the treatment.
Regarding Claim 16, Ross teaches wherein the control circuit is further configured to: disable power applied to the ultrasonic transducer; and switch to a second power level P2 that is lower than the first power level P1 ([0084] and [0116]-[0118] of Ross).
Regarding Claim 17, Ross teaches wherein the control circuit is further configured to generate a warning that the ultrasonic blade is contacting a vessel ([0013] and [0096]-[0115] of Ross).
Regarding Claim 18, Ross teaches wherein the warning comprises illumination emitted by a warning light ([0013] and [0096]-[0100] of Ross).
Regarding Claim 19, Ross teaches wherein the warning comprises the emission of a warning sound ([0013] and [0096]-[0100] of Ross).
Regarding claim 21, Ross as modified by Smith teaches wherein the control circuit (Fig. 3 of Ross) is further configured to: cause a drive circuit 308 to apply a drive signal to the ultrasonic transducer, wherein the drive signal is a periodic signal defined by a magnitude and frequency; sweep the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; measure and record impedance/admittance circle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794